MEMORANDUM **
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioner Sandra Fabiola Molina Ramirez and with respect to petitioner Donald Marin Martinez de Leon’s cancellation of removal claim. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Respondent’s motion for summary disposition is granted with respect to petitioner Donald Marin Martinez De Leon’s remaining claims, because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th *615Cir.1982) (per curiam) (stating standard); Zheng v. Ashcroft, 332 F.3d 1186 (9th Cir.2003). Petitioners Donald Fernando Martinez Molina, Sandra Paola Martinez Molina, and Leonardo Daniel Martinez Molina have not applied for any relief. Accordingly, this petition for review is denied with respect to petitioners Donald Marin Martinez De Leon, Donald Fernando Martinez Molina, Sandra Paola Martinez Molina, and Leonardo Daniel Martinez Molina.
Ml other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.